EXHIBIT 10.10

 

The Landmark Bancorp, Inc. Compensation Committee oversees the bonuses for all
executive officers.  Individual bonus awards are made pursuant to an annual cash
bonus plan that is recommended by the Compensation Committee and was approved by
the full board.  Potential bonus awards are based on achievement of certain
objective criteria, including a minimum threshold of 4% earnings per share
growth with 10% growth required to receive the maximum bonus amount related to
earnings per share and a minimum threshold on return on average equity is 9%
with the top tier of the goal at 12% and the return on average assets has
minimum and maximum threshold of 0.8% and 1.25% respectively.  Additionally, the
Compensation Committee and the board consider subjective performance measures in
addition to objective measures, which subjective component comprises up to forty
percent of the potential bonus award for each executive officer.

 

--------------------------------------------------------------------------------